Case 1:19-cv-03729-DLF Document 23-2 Filed 11/05/20 Page 1 of 8




                  EXHIBIT 2
     (Certified List of Contents of the Administrative Record)
                                                           Case 1:19-cv-03729-DLFBLACK
                                                                                    Document            23-2 Filed 11/05/20 Page 2 of 8
                                                                                       ROCK CITY LLC v. BERNHARDT et al.
                                                                                                                       1:19-cv-03729-DLF
                                                                                                                      Administrative Record




Doc #   File Name/Link                                                                                       Description                                                                             Event Year      Date    Pages Bates Start Bates End   Notes
  1     Manual 1323.pdf                                                                                      BLM Manual 1323 ‐ Cost Recovery                                                                      04/23/1987 55      07783      07837
  2     Circular‐A25                                                                                         OMB Circular No A‐25                                                                                 07/08/1993 10      06488      06497
  3     OMB A‐25 Revised ‐ 58 FR 38142.pdf                                                                   FR Notice ‐ OMB Circular A‐25 Revised                                                                07/15/1993   5     08026      08030
  4     Indirect cost recovery by BLM ‐ 99‐I‐393.pdf                                                         DOI OIG Survey Report ‐ Recovery of Overhead Costs by the BLM                                        03/31/1999 12      07766      07777
  5     Permits for Recreation on Public Lands 67 FR 61732.pdf                                               SRP Final Rule                                                                                       10/01/2002 14      08035      08048
  6     General Orders                                                                                       BLM General Orders (Manual 9260)                                                                     05/10/2004 54      07298      07351
  7     2012 Decision Record Burning Man                                                                     2012 Decision Record Burning Man                                                                     06/12/2012 19      00035      00053
  8     2012Completed EA Face Sheet                                                                          2012 EA Face Sheet                                                                                   06/12/2012   4     00084      00087
  9     2012Dear Interested Public Letter                                                                    2012 Dear Interested Public Letter                                                                   06/12/2012   2     00088      00089
 10     Burning Man DOI‐BLM‐NV‐W030‐2012‐0007‐Final EA                                                       Burning Man DOI‐BLM‐NV‐W030‐2012‐0007‐Final EA                                                       06/12/2012 343     04835      05177
 11     FONSI_Burning_Man 2012‐2016                                                                          FONSI_Burning_Man 2012‐2016                                                                          06/12/2012   5     07268      07272
                                                                                                             WO approved Memo from Director OLES re: lifting pay cap for personnel supporting 2012
        2012_08_19_BMAN_PAY_CAP_WAIVER_SIGNED                                                                                                                                                          2012                     1
 12                                                                                                          event                                                                                                08/07/2012          00083      00083
 13     2012 Burning Man AAR (11‐19‐12)                                                                      2012 BLM AAR                                                                              2012       11/19/2012   17     00015      00031
 14     2013_LE_BMan_Cost_Estimate (1)‐Copy                                                                  Law Enforcement Cost Estimate for 2013 Burning Man                                        2013       02/12/2013    1     00149      00149
 15     LT 2012 Burning Man Summary Final (2) (1)                                                            Burning Man Summary of cost recovery charges for 2012 event                               2012       02/22/2013    1     07782      07782
 16     2013 BM Cost Recovery Estimate 3‐21‐13‐Copy                                                          Cost Recovery Estimate ‐ 2013 event                                                       2013       03/21/2013    3     00090      00092
 17     2013 Cost Estimate_Spreadsheet_Justification_Letter ‐ Copy                                           Cost Estimate Justification Letter ‐ 2013 event                                           2013       03/25/2013   18     00105      00122
 18     2012 LE AAR 04.25.13 (2)                                                                             Law Enforcement AAR ‐ 2012 event                                                          2012       04/25/2013   29     00054      00082
 19     Project Log 2102 BM Event 04.25.13 (2)                                                               Project Log for Burning Man ‐ 2012 event                                                  2012       04/25/2013    3     08138      08140
 20     2012 Close Out Letter                                                                                Burning Man Close Out Letter addressing LE AAR and Project Log ‐ 2012 event               2012       04/26/2013    3     00032      00034
 21     2013 Cost Recovery Decision Letter and Agreement                                                     Cost Recovery Decision Letter and Agreement ‐ 2013 event                                  2013       06/05/2013   10     00127      00136
 22     MS 1292 BLM Radio Communications Manual_Encryption Rules                                             BLM Manual 1292 ‐ Radio Communications                                                               06/28/2013   20     07859      07878
 23     2013 Signed Addendum                                                                                 Signed Addendum for 2013 event                                                            2013       08/09/2013    4     00137      00140
 24     Indirect Cost Rate                                                                                   Letter denying indirect cost waiver for 2013 event                                        2013       08/10/2013    3     07763      07765
                                                                                                             WO approved Memo from Director OLES re: lifting pay cap for personnel supporting 2013
        2013_08_05_BMAN_PAY_CAP_WAIVER_SIGNED                                                                                                                                                          2013                     8
 25                                                                                                          event                                                                                                08/13/2013          00141      00148
 26     2013 BRC After Action Report FINAL                                                                   BRC AAR ‐ 2013 event                                                                      2013       12/06/2013   12     00093      00104
 27     2014 Preliminary Cost Recovery Estimate                                                              Preliminary Cost Recovery Estimate for 2014 event                                         2014       01/21/2014    5     00280      00284
 28     IM 2014‐032_Indirect Rate and Waiver                                                                 BLM IM 2014‐032 ‐ Indirect Rate and Waiver                                                           01/24/2014    5     07666      07670
 29     im2014‐032_attachment 1                                                                              Attachment to BLM IM 2014‐032                                                                        01/24/2014    2     07706      07707

        IM 2014‐055, Automatic Adjustment of Minimum Special Recreation Permit Fees and Assigned Site Fees   BLM IM 2014‐055 ‐ Automatic Adjustment of SRP Fees                                                                 1
 30                                                                                                                                                                                                               01/28/2014          07671      07671
 31     IM2014‐055_attachment 1                                                                              Attachment to BLM IM 2014‐055                                                                        01/28/2014    1     07708      07708
 32     2014 CR Decision‐ CR Estimate‐ CR Agreement                                                          2014 CR Decision‐ CR Estimate‐ CR Agreement                                               2014       01/31/2014   10     00246      00255
 33     2013 Cost Recovery Close Out Decision_Signed                                                         2013 event Cost Recovery Close Out Decision_Signed                                        2013       02/20/2014    4     00123      00126
 34     Attachment 1 ‐ 2013 Cost Recovery Close Out                                                          Attachment 1 ‐ 2013 event Cost Recovery Close Out                                         2013       02/20/2014   82     04028      04109
 35     2014 Final Decision BRC Cost Recovery Estimate Cover Letter                                          2014 Final Decision BRC Cost Recovery Estimate Cover Letter                               2014       03/03/2014   10     00256      00265
 36     2014 Signed CRA Estimate                                                                             2014 Signed CRA Estimate                                                                  2014       03/07/2014    7     00285      00291
 37     2014 Signed CRA‐MOU Letter and Attachments 3‐10‐14                                                   2014 Signed CRA‐MOU Letter and Attachments 3‐10‐14                                        2014       03/10/2014   11     00292      00302
 38     MOA PM_Signed_Numbered                                                                               MOA for contributed funds account ‐ PM                                                               03/14/2014    3     07841      07843
 39     LAW ENFORCEMENT POLICY General Order 33 Drug Enforcment                                              BLM Law Enforcement General Order 33 Drug Enforcment                                                 05/10/2014    2     07780      07781
 40     MOU Attachments ‐ 2014 event                                                                         MOU Attachments ‐ 2014 event                                                              2014       06/01/2014    2     07844      07845
 41     MOA ORP_Signed_Numbered                                                                              MOA for contributed funds account ‐ ORP                                                              06/20/2014    3     07838      07840
                                                                                                             WO approved Memo from Director OLES re: lifting pay cap for personnel supporting 2014
        2014_07_24_BMAN_PAY_CAP_WAIVER_SIGNED                                                                                                                                                          2014                     1
 42                                                                                                          event                                                                                                07/25/2014          00303      00303
 43     IM 2014‐119, Special Recreation Permit Administration                                                IM 2014‐119, Special Recreation Permit Administration                                                08/01/2014     1    07672      07672
 44     NationalOffice_IM2014‐119_attach01                                                                   Attachment to IM 2014‐119                                                                            08/01/2014     4    07909      07912
 45     2014 Cost Recovery Addendum                                                                          2014 Cost Recovery Addendum                                                               2014       08/12/2014     2    00244      00245
 46     H_2930_1_FINAL                                                                                       BLM Recreation Permit Administration Handbook H‐2930‐1 (SRP Handbook)                                11/17/2014   247    07352      07598
 47     BRCAAR2014Finalcd                                                                                    BRC AAR 2014                                                                              2014       12/01/2014    47    04760      04806
 49     2014 Burning Man Post Site Inspection Report                                                         BLM Post‐Event Site Inspection Report                                                     2014       01/29/2015    15    00224      00238
 48     Final 2014 BLM BMan Operational Assessment (1)                                                       Final 2014 BLM Burning Man Operational Assessment                                         2014       01/29/2015    44    07110      07153
 50     2014 Burning Man SRP Evaluation                                                                      BLM SRP Evaluation                                                                        2014       01/30/2015     5    00239      00243
 51     AAR_CoverLetter_Final_01‐29‐15_WMack Signed                                                          Cover Letter for 2014 OA, SRP Evaluation, Post‐Event Site Report                          2014       01/30/2015     6    03742      03747
 52     BRC_Letter_March_12_2015_Enclosure_Safety_Health_Security (1)                                        BRC_Letter_March_12_2015_Enclosure_Safety_Health_Security                                 2015       03/12/2015    10    04750      04759
 53     2014 Burning Man Contract Package                                                                    2014 Burning Man Contract Package                                                         2014       03/26/2015    74    00150      00223
 54     2014 FINAL DECISION TO BRC FOR CRA REFUND March 26 2015_Signed                                       2014 FINAL DECISION TO BRC FOR CRA REFUND March 26 2015_Signed                            2014       03/26/2015    14    00266      00279
 55     BurningMan.safetyletterresponse.finaldraft.April 21 (3) (1)                                          Burning Man safety letter response                                                        2015       04/21/2015    44    06444      06487
 56     MOU Attachments ‐ 2015 event                                                                         MOU Attachments ‐ 2015 event                                                              2015       06/01/2015     2    07846      07847


                                                                                                                              Page 1
                                                         Case 1:19-cv-03729-DLFBLACK
                                                                                  Document            23-2 Filed 11/05/20 Page 3 of 8
                                                                                     ROCK CITY LLC v. BERNHARDT et al.
                                                                                                     1:19-cv-03729-DLF
                                                                                                    Administrative Record




Doc #   File Name/Link                                                                     Description                                                                            Event Year      Date    Pages Bates Start Bates End   Notes
 57     BLM IM 2015‐100 ‐ FY15 Indirect Cost Rate                                          BLM IM 2015‐100 ‐ FY15 Indirect Cost Rate                                                 2015      06/02/2015 10      04341      04350
                                                                                           WO approved Memo from Director OLES re: lifting pay cap for personnel supporting 2015
        2015_06_08_BMAN_PAY_CAP_WAIVER_SIGNED                                                                                                                                        2015                    1
 58                                                                                        event                                                                                               06/15/2015          00703      00703
                                                                                           A FRESH LOOK AT THE INITIAL PROPOSALS FOR THE 2015 BURNING MAN EVENT ‐ Draft
        Fresh Look Final Draft July 11                                                                                                                                               2015      07/11/2015   22
 59                                                                                        internal working copy                                                                                                   07273      07294
 60     2015 CR Decision Original Scan                                                     2015 Cost Recovery Agreement & Decision                                                   2015      08/03/2015    12    00691      00702
 61     DOI‐BLM‐NV‐W03500‐2015‐Stips (1)                                                   Stipulations                                                                              2015      08/04/2015    14    06537      06550
 62     DOI‐BLM‐NV‐W03500‐2015‐0020‐DNA                                                    Determination of NEPA Adequacy                                                            2015      08/06/2015    23    06509      06531
 63     DOI‐BLM‐NV‐W03500‐2015‐0020‐DR                                                     Decision Record                                                                           2015      08/07/2015     5    06532      06536
 64     NVNW03500‐15‐01_‐_SRP                                                              SRP                                                                                       2015      08/07/2015     2    08024      08025
 65     BLM IM 2015‐133 LE Staffing wAttach1                                               BLM IM 2015‐133                                                                                     08/25/2015     4    04351      04354
 66     Comm Team and Inventory follow up information                                      Communications Set Up Pre Event                                                           2015      12/17/2015     3    06498      06500
 67     BRC 2016 SRP Application                                                           BRC 2016 SRP Application                                                                  2016      01/19/2016     4    04644      04647
 68     Fleet Utilization SPL_2016‐01‐21_17‐18‐23                                          Fleet Utilization for 2015 Burning Man                                                    2015      01/21/2016     2    07266      07267
 69     YTD Labor Detail_2016‐01‐22_07‐57‐53                                               Labor Detail for 2015 Burning Man                                                         2015      01/22/2016    22    08638      08659
 73     2015 BM ‐ BLM Contracts.pdf                                                        3‐ 2015 BM ‐ BLM Contracts                                                                2015      01/26/2016   122    00343      00464
 71     2015 BM ‐ Closeout Summary.pdf                                                     1‐ 2015 BM ‐ Closeout Summary                                                             2015      01/26/2016     1    00465      00465
 76     2015 BM ‐ Misc Supplies and Equip.pdf                                              6‐ 2015 BM ‐ Misc Supplies and Equip                                                      2015      01/26/2016   56     00466      00521
 77     2015 BM ‐ Personnel per State                                                      Personnel                                                                                 2015      01/26/2016    1     00522      00522
 72     2015 BM ‐ Project Log.pdf                                                          2‐ 2015 BM ‐ Project Log                                                                  2015      01/26/2016    6     00523      00528
 74     2015 BM ‐ Travel Per Person.pdf                                                    4‐ 2015 BM ‐ Travel Per Person                                                            2015      01/26/2016     3    00529      00531
 75     2015 BM ‐ Vehicle Utilization.pdf                                                  5‐ 2015 BM ‐ Vehicle Utilization                                                          2015      01/26/2016    1     00532      00532
 70     2015 COST RECOVERY001                                                              2015 Burning Man Event Cost Recovery Decision                                             2015      01/26/2016     3    00688      00690
                                                                                           Downey Brand LLP letter to BLM re: Notice of Appeal for cost recovery for 2015 Burning
        BRC_Legal_2016_notice_of_appeal                                                                                                                                              2015                    5
 78                                                                                        Man event                                                                                           02/25/2016          04745      04749
 79     BRC Request for Indirect Waiver ‐ 3‐3‐2016                                         BRC request for indirect cost recovery waiver                                             2016      03/03/2016   16     04729      04744
 81     2015 BLM Burning Man AAR_Final                                                     2015 BLM AAR                                                                              2015      03/08/2016   39     00304      00342
 80     BLM 20 Issues and Concerns Response Letter                                         BLM 20 Issues and Concerns Response Letter for 2015 event                                 2015      03/08/2016    5     04291      04295
 82     BLM AAR Cover Letter for 2015 Event                                                BLM AAR Cover Letter for 2015 Event                                                       2015      03/08/2016    1     04339      04339
                                                                                           email from BLM to BRC regarding Cost Recovery Estimate for 2016 Burning Man SRP ‐
                                                                                                                                                                                     2016                    4
 83     2016‐03‐18_Mack to Barnes_Re Cost Recovery Estimate for 2016 Burning Man SRP.pdf   planning team                                                                                       03/18/2016          01103      01106
 84     2015 BRC AAR Cover Letter to BLM                                                   2015 BRC AAR Cover Letter to BLM                                                          2015      03/25/2016     2    00533      00534
 85     2015 BRC AAR Final smaller                                                         2015 BRC AAR                                                                              2015      03/25/2016   153    00535      00687
 86     BLM Response to BRC 2016 Indirect Cost Waiver Request_04‐01‐2016                   BLM letter response/denial re: BRC Indirect Cost waiver request                           2016      04/01/2016     2    04357      04358
 87     BLM‐BRC 2016 CRA Proposal_Planning_04‐01‐2016                                      Unsigned CRA for the 2016 event ‐ Planning                                                2016      04/01/2016     9    04393      04401
 88     BRC CRA 1st payment_letter4_2016                                                   BRC letter to BLM w/signed CRA for planning                                               2016      04/05/2016    10    04708      04717
 89     BRC 2015 CRA Appeal Cover Letter                                                   BRC letter re: appeal of 2015 event and planning for 2016 event                           2016      04/25/2016     4    04519      04522
 90     BRC 2016 ‐ Statement of Reasons                                                    BRC Appeal of 2015 event ‐ Statement of Reasons                                           2015      04/26/2016    50    04590      04639
 91     BLM Response to BRC 2015 CRA Appeal Cover Letter_05‐05‐2016                        BLM response to 4/25/16 BRC letter re: 2016 event                                         2016      05/05/2016     2    04355      04356
                                                                                           WO approved Memo from NV SD letter to WO Director (WO700) re: lifting pay cap for
                                                                                                                                                                                     2016                    1
 92     2016‐05‐10 ‐ Lifting pay cap.pdf                                                   personnel supporting 2016 event                                                                     05/10/2016          01107      01107
 93     MOU Attachments ‐ 2016 event                                                       MOU Attachments ‐ 2016 event                                                              2016      06/01/2016   11     07848      07858
 94     IM 2016‐107 ‐ Fiscal Year (FY) 2016 Indirect Cost Rate                             IM 2016‐107 ‐ Fiscal Year (FY) 2016 Indirect Cost Rate                                    2016      06/03/2016   11     07673      07683
 95     IM2016‐107_att1                                                                    IM2016‐107_attachment 1                                                                   2016      06/03/2016    1     07709      07709
 96     2016‐06‐17 Mack to Benson_Re Medical Trailer MOU.pdf                               Email discussion between Mack and Benson re: medical trailer MOU                          2016      06/17/2016    2     01108      01109
 97     2016‐06‐21 BLM to BRC ‐ CAD Servers.pdf                                            Email re: CAD Servers                                                                     2016      06/21/2016   10     01110      01119
                                                                                           Memo to Nevada State Director regarding Computer Aided Dispatch (CAD) System Reports
        2016_06_22_BMAN_WHITE_PAPER_CAD_REPORTS_YOUNG                                                                                                                                2016                    2
 98                                                                                        for the 2016 event                                                                                  06/22/2016          01016      01017
                                                                                           Memo to Nevada State Director on the Emergency Designation regarding overtime and
        2016_06_23_BMAN_WHITE_PAPER_EMERGENCY_DESIGNATION_OPER‐PIRTLE                                                                                                                2016                   11
 99                                                                                        labor costs for the 2016 event                                                                      06/23/2016          01018      01028
100     2016_Direct Signature_Req for CRA                                                  BLM Decision to BRC re: moving forward w/CRA and CR estimate for 2016 event               2016      06/23/2016    3     01078      01080
101     2016_06_27_BMAN_WHITE_PAPER_COST_RECOVERY_PIRTLE‐BRISCOE‐MACK                      Memo to Nevada State Director on Cost Recovery for the 2016 event                         2016      06/27/2016    6     01029      01034
103     BRC 2015 ‐ BLM Answer (as filed)                                                   BLM's Answer in IBLA 2016‐115 (including declarations)                                    2015      06/27/2016   53     04466      04518
102     BRC 2016 CRA Funds Addition Letter_06‐29‐2016                                      BRC letter to BLM re: declining to sign CRA w/check for $315,000                          2016      06/27/2016    4     04640      04643
104     2016 Burning Man Fed RegNotice_Map_NewsRelease                                     2016 Burning Man closure Federal Register Notice, Map, & News Release                     2016      07/01/2016    8     00762      00769
106     2016 L16PG00202 IAA USDA LE Patrols                                                Interagency agreement ‐ USDA Law enforcement                                              2016      07/01/2016   24     00912      00935
107     2016 L16PG00203 HHS Medical Support                                                Interagency agreement ‐ HHS medical support                                               2016      07/01/2016   11     00936      00946
105     BM 2016 ‐ Incident Action Plan ‐ Final_MP_BLM                                      Burning Man 2016 Incident Action Plan                                                     2016      07/01/2016   17     04402      04418
108     2016_07_06_BMAN_WHITE_PAPER_EMERGENCY_DESIGNATION_UPDATED                          BLM_Emergency vs Non‐Emergency Designation Comparison Table                               2016      07/06/2016    6     01035      01040
109     2016 L16PX01189 ModSpace Rental                                                    Contract ‐ ModSpace ‐ medical facility                                                    2016      07/18/2016   18     00947      00964


                                                                                                           Page 2
                                                           Case 1:19-cv-03729-DLFBLACK
                                                                                    Document            23-2 Filed 11/05/20 Page 4 of 8
                                                                                       ROCK CITY LLC v. BERNHARDT et al.
                                                                                                 1:19-cv-03729-DLF
                                                                                                Administrative Record




Doc #   File Name/Link                                                                Description                                                                               Event Year      Date    Pages Bates Start Bates End   Notes
 110    2016 L16PB00672 SHI MS Licensing                                              Contract ‐ SHI International ‐ Microsoft server licensing                                    2016      07/21/2016 12      00867      00878
 112    2016 CR Estimate‐Agreement_Burning Man Event_7‐22‐2016                        Unsigned CRA for the 2016 event                                                              2016      07/22/2016   8     00778      00785
                                                                                      Email from BLM (Mack & Young) to BRC regarding CAD reports and scope of work for 2016
                                                                                                                                                                                   2016                   6
113     2016‐07‐22 M.BensonMail ‐ Re_ CAD Reports SOW _2016 Event.pdf                 Burning Man event                                                                                      07/22/2016          01120      01125
111     BRC 2016 ‐ Reply dated 7‐22‐2016                                              BRC Reply in 2015 appeal ‐ dated 7‐22‐2016                                                   2015      07/22/2016   67     04523      04589
                                                                                      IM 2016‐128 ‐ Requirements for Processing and Approving Temporary Public Land Closure
        IM 2016‐128                                                                                                                                                                                       14
114                                                                                   and Restriction Orders                                                                                 07/26/2016          07684      07697
116     2016 L16PD00826 Alverez Satellite Tracking                                    Contract ‐ Alvarez ‐ Satellite tracking                                                      2016      07/27/2016   21     00891      00911
                                                                                      Scope of Work for Providing Mission Support Technician (MST) personal services and
        2016_07_27_BMAN_MISSION_SUPPORT_BRC_SOW_FOR_BLM_FINAL                                                                                                                      2016                   12
115                                                                                   support in the Gerlach,NV area for the 2016 Burning Man Event                                          07/27/2016          01041      01052
117     2016 Cost Recovery Agreement ‐ Signed by BRC                                  BRC signed CRA for the 2016 event                                                            2016      07/29/2016    8     00770      00777
118     2016‐07‐29 BRC letter to BLM 2016 CRA comments.pdf                            BRC letter to BLM re: signed 2016 CRA                                                        2016      07/29/2016    6     01126      01131
119     2016SalesReportDATES                                                          2016 Burning Man event ticket sales                                                          2016      07/31/2016    1     01144      01144
120     2016 Burning Man Event DNA_signed                                             2016 Event DNA ‐ signed                                                                      2016      08/01/2016   22     00740      00761
121     2016 L16PD00794 Midland Radio Encryption                                      Contract ‐ Midland ‐ Radio encryption                                                        2016      08/01/2016   12     00879      00890
243     2016 BLM signed SRP                                                           2016 BLM SRP                                                                                 2016      08/02/2016    3     00704      00706
122     2016 BLM SRP signed Decision                                                  2016 BLM SRP signed Decision                                                                 2016      08/02/2016    5     00707      00711
123     2016 BRC SRP Stips_Signed                                                     2016 BRC SRP Stips_Signed                                                                    2016      08/02/2016   14     00726      00739
127     2016 L16PX01421 Lyman Comm Network Services                                   Contract ‐ Lyman ‐ communications network                                                    2016      08/02/2016   28     00965      00992
128     2016 L16PX01422 High Desert Internet Services                                 Contract ‐ High Desert ‐ internet services                                                   2016      08/02/2016   23     00993      01015
124     2016‐08‐02 BLM letter to BRC letter.pdf                                       BLM letter to BRC re: signed CRA for 2016 event                                              2016      08/02/2016    2     01132      01133
125     BLM_BRC signed 2016 CRA                                                       BLM and BRC signed CRA for 2016 event                                                        2016      08/02/2016    8     04367      04374
126     NEPA_2016 Burning Man Event DNA Decision                                      2016 Event DNA ‐ Decision Letter                                                             2016      08/02/2016    5     07913      07917
                                                                                      Scope of work for providing Computer Aided Dispatch (CAD) technical services and support
        2016_08_04_BMAN_BRC SOW for CAD for BLM_Final_V4.0_jky_rg_brc_legal_rev                                                                                                    2016                   11
129                                                                                   in the Gerlach, NV area for the 2016 Burning Man Event                                                 08/04/2016          01053      01063
                                                                                      Scope of work for providing microwave internet services and support in the Gerlach, NV
        2016_08_08_SOW_BLM_OLES_BMAN_2016_MICROWAVE_WIRELESS_INTERNET                                                                                                              2016                   8
130                                                                                   area for the 2016 Burning Man Event                                                                    08/08/2016          01064      01071
                                                                                      BRC letter to BLM re: CR, Commercial use fees and proffer account for 2016 Burning Man
        Cost Recovery Letter 08_11_16                                                                                                                                              2016                   5
131                                                                                   event                                                                                                  08/10/2016          06501      06505
                                                                                      Scope of work for providing IP Network, technical services and support in the Gerlach, NV
                                                                                                                                                                                   2016                   10
132     2016‐08‐08_SOW_BLM_OLES_BMAN_2016_NETWORK_SERVICE___SUPPORT.pdf               area for the BLM 2016 Burning Man Event                                                                08/11/2016          01134      01143
                                                                                      IM 2016‐146 ‐ Law Enforcement Staffing Requirements for Fiscal Year 2017 Special Events
                                                                                                                                                                                                          4
133     IM 2016‐146                                                                   and High Use Recreation Areas                                                                2017      09/07/2016          07698      07701
134     FY 2017 Indirect Cost Recovery Rate                                           Memo setting 2017 Indirect Cost Recovery Rate                                                2017      09/22/2016    3     07295      07297
135     2016_FINAL_BM PostEvent Inspection_Report_wAttachment1                        2016_FINAL_BM Post Event Inspection_Report_w/Attachment                                      2016      11/29/2016   21     01081      01101
136     2016_PEI_Report_DecisionLetter_signed                                         BLM to BRC signed Decision Post Inspection Report                                            2016      11/29/2016    1     01102      01102
137     2016_12_15 BLM to BRC Cover Letter and SRP Evaluation FINAL                   BLM letter re: SRP evaluation                                                                2016      12/15/2016    6     01072      01077
138     BRC AAR_FINAL_2016_12_22                                                      BRC AAR 2016                                                                                 2016      12/22/2016   50     04648      04697
139     BLM 2016 AAR Cover Letter Signed                                              BLM 2016 AAR Cover Letter Signed                                                             2016      12/30/2016    1     04296      04296
140     BLM 2016 AAR Final                                                            BLM 2016 After Action Review (AAR)                                                           2016      12/30/2016   38     04297      04334
143     BLM 2016 AAR Stats                                                            LE statistics from 2014‐2016 Burning Man event                                                         12/30/2016    2     04335      04336
141     BLM Burning Man LE Positions_Permit Cap_City Population 2010_2016             Burning Man Event LE positions ‐ 2010 through 2016                                                     12/30/2016    1     04340      04340
142     Final BLM 2016 BM Event Internal Operational Assessment                       BLM Internal Operational Assessment ‐ 2016 event                                             2016      12/30/2016   22     07239      07260
144     New Marijuana Law Cheat Sheet                                                 New Marijuana Law Cheat Sheet                                                                2017      01/02/2017    2     07918      07919
145     2017_01_04 SRP Application for 2017 FINAL                                     SRP Application for 2017 Burning Man                                                         2017      01/04/2017    3     01493      01495
146     FBMS 2016 Burning Man Labor Report                                            FBMS 2016 Burning Man Labor Report                                                           2016      01/06/2017   24     07050      07073
147     FBMS 2016 Burning Man Misc Supplies and Equipment Report                      FBMS 2016 Burning Man Misc Supplies and Equipment Report                                     2016      01/06/2017    2     07074      07075
148     FBMS 2016 Burning Man Travel Report                                           FBMS 2016 Burning Man Travel Report                                                          2016      01/06/2017   14     07076      07089
149     FBMS 2016 Burning Man Vehicle Report                                          FBMS 2016 Burning Man Vehicle Report                                                         2016      01/06/2017    4     07090      07093
150     FBMS COR Financials 2016 Burning Man Contracts Report                         FBMS 2016 Burning Man Contracts Report                                                       2016      01/06/2017    3     07094      07096
151     2017_01_10 BRC to BLM Cover Letter re Cancellation of Proffer                 2017_01_10 BRC to BLM Cover Letter re Cancellation of Proffer                                2017      01/10/2017    2     01496      01497
152     January 19_2017_Email from BRC to BLM regarding fair pay                      Email from BRC to BLM regarding pay                                                          2017      01/19/2017    2     07778      07779
154     BLM 2017 Contracting Plan_Gov_t _ BRC MOU                                     BLM‐BRC Contracting MOU ‐ 2017 Plan                                                          2017      01/20/2017    1     04338      04338
153     BLM_BRC Contracting MOU_1‐20‐2017                                             BLM‐BRC Contracting MOU                                                                      2017      01/20/2017    5     04362      04366
                                                                                      BRC letter to BLM, BRC 3% breakdown, CBS transaction receipt, copy of Check from BRC
        2016 Event BRC Gross Revenue_Payment                                                                                                                                       2016                   4
155                                                                                   for $829,522 ‐ 2016 event                                                                              01/26/2017          00863      00866
159     2016 BM ‐ CRA Closeout ‐ Contracting Table_Final.pdf                          2016 All contracts assoc with event                                                          2016      01/31/2017   1      00712      00712
158     2016 BM ‐ CRA Closeout ‐ Project Labor Table_Final.pdf                        2016 Project log for all employees assoc w/event (hours/cost)                                2016      01/31/2017   7      00713      00719
                                                                                      2016 Final CR Close out Summary of Labor, Contracts, travel, vehicles, Misc supplies,
                                                                                                                                                                                   2016                   1
157     2016 BM ‐ CRA Closeout ‐ Summary Table_Final.pdf                              direct/indirect costs                                                                                  01/31/2017          00720      00720


                                                                                                       Page 3
                                                   Case 1:19-cv-03729-DLFBLACK
                                                                            Document            23-2 Filed 11/05/20 Page 5 of 8
                                                                               ROCK CITY LLC v. BERNHARDT et al.
                                                                                          1:19-cv-03729-DLF
                                                                                         Administrative Record




Doc #   File Name/Link                                                         Description                                                                 Event Year      Date    Pages Bates Start Bates End   Notes
 160    2016 BM ‐ CRA Closeout ‐ Travel Table_Final.pdf                        2016 All travel costs per employee assoc w/event                               2016      01/31/2017   2     00721      00722
 161    2016 BM ‐ CRA Closeout ‐ Vehicle Utilization Table_Final.pdf           2016 All vehicle utilization assoc w/event                                     2016      01/31/2017   1     00723      00723
 162    2016 BM CRA Closeout ‐ Misc Supplies and Equip Table_Final.pdf         2016 All approved misc. purchases assoc w/event                                2016      01/31/2017   2     00724      00725
 156    2016 CRA signed Decision 1‐31‐17                                       BLM signed Decision CR refund for 2016 event                                   2016      01/31/2017   3     00786      00788
 163    2016 Event BLM Misc receipts                                           All BLM misc receipts and list for 2016 event                                  2016      01/31/2017 74      00789      00862
 164    Burning Man 2017_ClosureAreaMap_FR                                     BMAN 2017 Closure Map                                                          2017      02/08/2017   1     04821      04821
 165    2017 BM CRA Phase 1_Briefing Paper to SD                               CRA Phase 1 Briefing Paper                                                     2017      03/07/2017   3     01302      01304
 166    BRC Proposal for BLM Medical                                           BRC proposal to provide medical services for BLM personnel at Burning Man      2017      03/17/2017   9     04720      04728
 167    2017 Pay Cap DOI Authorization_Signed                                  2017 Burning Man Pay Cap‐Mission Critical Designation                          2017      04/13/2017   1     01457      01457
 168    2017 Burning Man Phase 1 CRA Estimate_BLM _ BRC_signed                 2017 Burning Man ‐ CRA Phase 1 Estimate                                        2017      04/14/2017   8     01438      01445
 169    2017 BP_BurningMan_BLM_medical                                         Briefing Memo on BLM Medical Services                                          2017      04/19/2017   4     01358      01361
 170    PCSO_BLM MOU                                                           BLM ‐ Pershing County Sheriff's Office MOU                                     2017      04/27/2017   4     08031      08034
 171    BMAN 2017 Closure Notice BP Signed by Budget                           Briefing Paper ‐ BMAN 2017 Closure Notice in Federal Register                  2017      04/28/2017   5     04441      04445
 172    National Police Week                                                   Email re: National Police Week                                                 2017      05/12/2017   1     07908      07908
 173    Briefing Paper ‐ LE Substation                                         Briefing Paper ‐ BLM LE Substation                                             2017      05/15/2017   3     04816      04818
 174    Fentanyl Book ‐ 6‐02‐2017 ‐ LES Version                                Fentanyl Book ‐ 6‐02‐2017 ‐ LES Version                                        2017      06/02/2017 21                          Protected
 181    BLM response to BRC re medical ‐ 6‐5‐17                                BLM Response to BRC re: Medical Proposal ‐ 6/5/17                              2017      06/05/2017   1     04361      04361
 175    Final 2017 MOU SOW_Contracted BLM Lodging_Updated                      2017 Scope of Work ‐ Lodging                                                   2017      06/05/2017   2     07182      07183
 176    Final 2017 MOU SOW_Contracted Fuel Services_for BLM and PCSO           2017 Scope of Work ‐ Fuel                                                      2017      06/05/2017   2     07184      07185
 177    Final 2017 MOU SOW_Contracted IT Equipment_for BLM and PCSO            2017 Scope of Work ‐ IT Equipment                                              2017      06/05/2017   4     07186      07189
 178    Final 2017 MOU SOW_Contracted JOC Facility Assets‐Services_BLM_PCSO    2017 Scope of Work ‐ JOC                                                       2017      06/05/2017   9     07190      07198
 179    Final 2017 MOU SOW_Contracted Meal Services_ for BLM and PCSO          2017 Scope of Work ‐ Meal Services                                             2017      06/05/2017   4     07199      07202
 180    Final 2017 MOU SOW_Contracted UTVs‐Golf Carts Rentals_for BLM          2017 Scope of Work ‐ UTV/Golf Cart                                             2017      06/05/2017   2     07203      07204
 182    BLM response to BRC re medical ‐ 6‐19‐17                               BLM Response to BRC re: Medical Proposal ‐ 6/19/17                             2017      06/19/2017   2     04359      04360
 183    Final BM Closure Order_Fed Reg Posting Version                         Federal Register ‐ Burning Man Closure Order                                   2017      06/28/2017   5     07261      07265
 184    IBLA 2017‐126 ‐BLM Answer to Statement of Reasons (as filed)           IBLA 2017‐126 ‐ BLM Answer (including declarations)                            2016      06/29/2017 58      07608      07665
 185    BRC Accept‐Decline E‐mails on 2017 SOWs MOU Program                    BRC Accept‐Decline E‐mails on 2017 Scope of Work MOU Program                   2017      06/30/2017 10      04698      04707
 186    Final 2017_MOU SOW_CAD Service_for BLM_to BRC                          2017 Scope of Work ‐ CAD                                                       2017      06/30/2017 12      07205      07216
 187    Final 2017_MOU SOW_MICROWAVE WIRELESS INTERNET_for BLM _ PCSO_to BRC   2017 Scope of Work ‐ Microwave‐Wireless Internet                               2017      06/30/2017   8     07217      07224
 188    Final 2017_MOU SOW_Mission Support Dispatchers_for BLM _ PCSO_to BRC   2017 Scope of Work ‐ Dispatchers                                               2017      06/30/2017 14      07225      07238
 189    2017 Cover Letter Phase 2 CRE_Sent to BRC                              2017 Burning Man ‐ CRA Phase 2 Cover Letter                                    2017      07/02/2017   2     01454      01455
 191    2017 Phase 2 CRA Hours                                                 Calculations for Phase 2 CRA LE Labor Hours                                    2017      07/02/2017 12      01460      01471
 190    2017 Phase 2 CRA Labor $                                               Calculations for Phase 2 CRA LE Labor                                          2017      07/02/2017 16      01472      01487
 192    Fentanyl and Synthetic Opioids Handout                                 Fentanyl and Synthetic Opioids Handout                                         2017      07/22/2017 13      07097      07109
 193    BLM 2017 Burning Man Event TO_Final                                    2017 Burning Man Table of Organization                                         2017      07/24/2017   1     04337      04337
 194    2017 BLM‐BRC Joint Operation Center (JOC) Compound Layout Plan         2017 JOC compound layout plan                                                  2017      07/27/2017   1     01145      01145
 195    2017 Phase 2 CRA Cover Letter from BRC to BLM July 27 2017             2017 Phase 2 CRA Cover Letter from BRC to BLM July 27 2017                     2017      07/27/2017   2     01458      01459
 196    2017 Burning Man Phase 2 CRA Estimate_BLM _ BRC Signed                 2017 Burning Man ‐ CRA Phase 2 Estimate                                        2017      07/28/2017   8     01446      01453
 197    2017 BM Event Decision Document_Signed                                 BLM Decision for 2017 Burning Man event                                        2017      07/30/2017   6     01305      01310
 198    2017 BM Event DNA Document_Signed                                      BLM DNA for 2017 Burning Man event                                             2017      07/30/2017 30      01311      01340
 199    2017 BM Event SRP Permit Document_Signed                               BLM SRP for 2017 Burning Man event                                             2017      07/30/2017   2     01341      01342
 200    2017 BM Event Stips_Signed                                             Special stipulations for 2017 Burning Man event                                2017      07/30/2017 14      01343      01356
 206    Section 5 NTAC Threat Assessment                                       Ops Plan ‐ Section 5 ‐ NTAC Threat Assessment                                  2017      08/09/2017 16                          Protected
 202    11. Driving Passes and Speed Limits (1)                                BRC driving passes and speed limits                                            2017      08/09/2017   2     00013      00014
 201    2017 BLMPCSO Ops Plan_Redacted                                         BLM/PSCO Ops Plan ‐ 2017                                                       2017      08/09/2017 11      01146      01156
 216    2017 Burning Man COMMUNICATIONS PLAN_Final                             BLM Communications Plan ‐ 2017 Burning Man                                     2017      08/09/2017   3     01435      01437
 244    BM 2017 ‐ Incident Action Plan_FINAL.pdf                               Burning Man 2017 Incident Action Plan                                          2017      08/09/2017 16      04419      04434
 211    Section 10 Burning Man K9 Medical Plan                                 Ops Plan ‐ Section 10 ‐ K9 Medical Plan                                        2017      08/09/2017 10      08454      08463
 212    Section 11 2017 Law Enforcement Threat Assessment                      Ops Plan ‐ Section 11 ‐ Law Enforcement Threat Assessment                      2017      08/09/2017 14      08464      08477
 213    Section 11 LE Risk Mgt Worksheet 1112‐5                                Ops Plan ‐ Section 11 ‐ Risk Management Worksheet                              2017      08/09/2017   4     08478      08481
 214    Section 12 BLM Code of Conduct                                         Ops Plan ‐ Section 12 ‐ Code of Conduct                                        2017      08/09/2017   1     08482      08482
 215    Section 13 BM 2017 ‐ Incident Action Plan                              Ops Plan ‐ Section 13 ‐ Incident Action Plan                                   2017      08/09/2017 16      08483      08498
 203    Section 2 Duties Procedures Protocols_Redacted                         Ops Plan ‐ Section 2 ‐ Duties, Procedures, Protocols                           2017      08/09/2017 26      08499      08524
 204    Section 3 Contingency Plans                                            Ops Plan ‐ Section 3 ‐ Contingency Plans                                       2017      08/09/2017 14      08525      08538
 205    Section 4 Personnel_Redacted                                           Ops Plan ‐ Section 4 ‐ Personnel                                               2017      08/09/2017   2     08539      08540
 207    Section 6 Communications Plan_Redacted                                 Ops Plan ‐ Section 6 ‐ Communications Plan                                     2017      08/09/2017   1     08541      08541
 208    Section 7 Laws and Regulations                                         Ops Plan ‐ Section 7 ‐ Laws/Regs                                               2017      08/09/2017 20      08542      08561
 209    Section 8 Map                                                          Ops Plan ‐ Section 8 ‐ Map                                                     2017      08/09/2017   1     08562      08562
 210    Section 9 Burning Man 2017 Medical Threat Assessment_Redacted          Ops Plan ‐ Section 9 ‐ Medical Threat Assessment                               2017      08/09/2017 22      08563      08584
 217    2017 Operational Assignments                                           2017 Burning Man LE Operational Assignments                                    2017      08/21/2017   1     01456      01456


                                                                                                Page 4
                                                        Case 1:19-cv-03729-DLFBLACK
                                                                                 Document            23-2 Filed 11/05/20 Page 6 of 8
                                                                                    ROCK CITY LLC v. BERNHARDT et al.
                                                                                                          1:19-cv-03729-DLF
                                                                                                         Administrative Record




Doc #   File Name/Link                                                                          Description                                                                    Event Year      Date    Pages Bates Start Bates End   Notes
 218    2017 TO Spreadsheet with Detail Dates and Shifts                                        2017 Burning Man Table of Organization ‐ Detail dates and shifts                  2017      08/24/2017   2     01491      01492
 245    2017 Tank Photos                                                                        Photos of fuel tanks from 2017                                                    2017      08/30/2017   3     01488      01490
 219    BM 2017 OMU Overview                                                                    BLM Operational Medical Unit ‐ 2017 Burning Man Overview                          2017      10/02/2017   3     04435      04437
 220    Black Rock City 2017 PRAM Data Report _ Population Summary                              Black Rock City 2017 ‐ PRAM Data Report and Population Summary                    2017      10/23/2017   2     04282      04283
 246    IM 2018‐015 ‐ LE Staffing Reqs for FY 2018 Special Events                               IM 2018‐015 ‐ LE Staffing Reqs for FY 2018 Special Events                         2018      11/29/2017   4     07702      07705
 221    Final 2017 BLM Burning Man Event AAR                                                    BLM AAR for 2017 event                                                            2017      12/19/2017 28      07154      07181
 222    2017 BRC AAR Final                                                                      BRC AAR for 2017 event                                                            2017      12/22/2017 58      01362      01419
 334    Draft 2018 BM CRA Phase 1_Briefing Paper to AO and SD                                   Draft 2018 BM CRA Phase 1_Briefing Paper to AO and SD                             2018      01/02/2018   4     06551      06554
 225    2017 BM ‐ CRA Closeout ‐ Attachment 1 Project Labor Table                               2017 CRA Closeout Decision ‐ Attachment 1 ‐ Project Labor Table                   2017      01/16/2018   8     01157      01164
 226    2017 BM ‐ CRA Closeout ‐ Attachment 2 BLM Contracts                                     2017 CRA Closeout Decision ‐ Attachment 2 ‐ BLM Contracts                         2017      01/16/2018 69      01165      01233
 227    2017 BM ‐ CRA Closeout ‐ Attachment 3 Travel Expenses                                   2017 CRA Closeout Decision ‐ Attachment 3 ‐ BLM Travel Expenses                   2017      01/16/2018   3     01234      01236
 228    2017 BM ‐ CRA Closeout ‐ Attachment 4 Vehicle Utilization Expenses                      2017 CRA Closeout Decision ‐ Attachment 4 ‐ BLM Vehicle                           2017      01/16/2018   1     01237      01237
 229    2017 BM ‐ CRA Closeout ‐ Attachment 5 Misc Purchases Table                              2017 CRA Closeout Decision ‐ Attachment 5 ‐ Misc Purchases                        2017      01/16/2018   4     01238      01241
 224    2017 BM ‐ CRA Closeout ‐ Summary Table_Final                                            2017 CRA Closeout ‐ Summary Table_Final                                           2017      01/16/2018   1     01242      01242
 223    2017 BM ‐ CRA Closeout Decision                                                         2017 CRA Closeout Decision                                                        2017      01/16/2018   3     01243      01245
 231    2017 BM CRA Closeout_FBMS Spreadsheet_Gov_t Contract Costs                              2017 FBMS Gov Contract Costs                                                      2017      01/16/2018   1     01246      01246
 232    2017 BM CRA Closeout_FBMS Spreadsheet_Labor Costs                                       2017 FBMS Labor Costs                                                             2017      01/16/2018 35      01247      01281
 233    2017 BM CRA Closeout_FBMS Spreadsheet_Misc Purchases_Credit Card                        2017 FBMS Misc Purchases                                                          2017      01/16/2018   3     01282      01284
 234    2017 BM CRA Closeout_FBMS Spreadsheet_Travel Costs                                      2017 FBMS Travel Costs                                                            2017      01/16/2018 12      01285      01296
 230    2017 BM CRA Closeout_FBMS Spreadsheet_Vehicle Fleet Cost                                2017 FBMS Vehicle Fleet Costs                                                     2017      01/16/2018   5     01297      01301
 235    2017 BMAN Cost Recovery Comparison of Estimated and Actual Cost                         Comparison between 2017 estminated and actual costs                               2017      01/16/2018   1     01357      01357
 236    2017‐2016 Burning Man Event Cost Recovery Close Out Comparison                          Comparison between 2017 actual costs and 2016 actual costs                        2017      01/16/2018   1     01498      01498
 333    2018 Base Station Up‐grade Contract Justification                                       2018 Base Station Up‐grade Contract Justification                                 2018      01/16/2018   1     01499      01499
 237    Scanned 2017 BLM BM Operation Misc Purchase Receipts_R‐1 thru R‐59_2017 CRA Closeout    Copies of misc costs receipts                                                     2017      01/16/2018 91      08314      08404
 238    Scanned 2017 BLM BM Operation Misc Purchase Receipts_R‐60 thru R‐92_2017 CRA Closeout   Copies of misc costs receipts                                                     2017      01/16/2018 49      08405      08453
 247    2018‐01‐19 CRA1_Cover Letter.pdf                                                        01‐19‐2018 CRA1_Cover Letter                                                      2018      01/19/2018   1     02847      02847
 248    2018 SRP Application Revised 2718 with corrected dates                                  2018 SRP Application Revised 2718 with corrected dates                            2018      02/07/2018   2     02792      02793
 249    2018‐02‐09 CRA Phase 1 ‐ BRC Signed                                                     2018‐02‐09 CRA Phase 1 ‐ BRC Signed                                               2018      02/09/2018   8     02848      02855
 328    State Director Briefing Paper_Mission Critical                                          State Director Briefing Paper_Mission Critical                                    2018      02/09/2018   2     08589      08590
 239    Email from BRC to BLM re questions ‐ 2‐15‐18                                            Email from BRC to BLM regarding cost recovery questions                           2017      02/15/2018   7     06564      06570
 250    2018‐02‐16 Phase 1 2018 CRA Est._Signed                                                 2018‐02‐16 Phase 1 2018 CRA Est._Signed                                           2018      02/16/2018   6     02856      02861
 240    2017 BRC Qs Part 1                                                                      BLM responses to BRC questions dated 2/15/2018 ‐ part 1                           2017      03/02/2018   5     01420      01424
 241    2017 BRC Qs Part 2                                                                      BLM responses to BRC questions dated 2/15/2018 ‐ part 2                           2017      03/29/2018 10      01425      01434
 326    DD Ops Briefing Paper_Mission Critical                                                  DD Ops Briefing Paper_Mission Critical                                            2018      04/03/2018   2     06507      06508
 329    Draft 2018 BM CRA_Internal SD Briefing Paper_Comparisons of 2018 to 2017 CRA            Draft 2018 BM CRA_Internal SD Briefing Paper_Comparisons of 2018 to 2017 CRA      2018      04/30/2018   3     06555      06557
 251    PIM 2018‐010 ‐ Mission Critical designation for Burning Man Event                       PIM 2018‐010 ‐ Mission Critical designation for Burning Man Event                           05/23/2018   2     08049      08050
 325    State Director Briefing Paper_Employee Safety at Burning Man                            State Director Briefing Paper_Employee Safety at Burning Man                     2018       05/25/2018   2     08585      08586
 324    State Director Briefing Paper_LE Staffing                                               State Director Briefing Paper_LE Staffing                                        2018       05/25/2018   2     08587      08588
 242    IB2018‐059 (1)                                                                          Information Bulletin 2018‐59 ‐ Indirect Cost Recovery Rate for FY 2018           2018       05/29/2018   9     07599      07607
 252    2018 Phase 2 CRA Attachment 1_Cost Tables                                               2018 Phase 2 CRA Attachment 1_Cost Tables                                        2018       06/01/2018   3     02779      02781
 253    2018‐06‐01_ 2018 CRA Estimate_Operational_Phase 2_Main Document_BurningMan.pdf          2018 CRA Estimate Phase 2                                                        2018       06/01/2018   4     02862      02865
 254    2018‐06‐01_SignedCoverLetter_CRAPhase2_2018BurningMan.pdf                               2018 CRA Estimate Phase 2 Cover Letter                                           2018       06/01/2018   2     02866      02867
 255    2018‐06‐22_BWPC Response to NOI for Burning Man Event.pdf                               NDEP Burning Man SRP EIS Comments                                                           06/21/2018   1     02868      02868
 257    2018‐06‐25 ‐ BLM Answer IBLA 2018‐086                                                   BLM Answer ‐ IBLA 2018‐086 (Appeal of 2017 Cost Recovery Decision)               2017       06/25/2018 70      02869      02938
 256    bp special agent                                                                        Briefing Paper on reduction in special agents at 2018 Burning Man                2018       06/25/2018   4     04462      04465
 258    bp mustreport                                                                           Briefing Paper on 2018 "Must Report" protocol                                    2018       06/26/2018   2     04450      04451
 259    2018‐06‐27 Letter from R. Allen to M. Hall re_ BRC Must Report Protocols                2018‐06‐27 Letter from R. Allen to M. Hall re_ BRC Must Report Protocols         2018       06/27/2018   2     02939      02940
 260    2018 Closure Order FR                                                                   2018 Closure Order FR                                                            2018       07/02/2018   5     02024      02028
 261    2018_Closure_Order_Map_for_the_Burning_Man_Event                                        2018 Closure Order Map                                                           2018       07/03/2018   1     02846      02846
 262    2018‐07‐05 Email re SA numbers at BMAN.pdf                                              Email re: sexual assaults at Burning Man                                                    07/05/2018   4     02941      02944
 263    2018‐07‐06_BM_CoverLetter_CRAPhase2.pdf                                                 2018 CRA Estimate Phase 2 ‐ Letter from BRC to BLM                               2018       07/06/2018   2     02945      02946
 264    reply to RA 7‐6‐2018                                                                    BLM reply to BRC re: sexual assaults                                             2018       07/06/2018   2     08312      08313
 335    2018 CRA Phase 2 _signed                                                                2018 CRA Phase 2 _signed                                                         2018       07/11/2018   4     02772      02775
 265    BP Private Security                                                                     Briefing Paper on private security                                               2018       07/16/2018 10      04452      04461
 266    2018_Burning_Man_DNA                                                                    2018 Burning Man DNA                                                             2018       07/27/2018 30      02811      02840
 267    2018_Burning_Man_Event_Decision_Letter                                                  2018 Burning Man SRP Decision                                                    2018       07/27/2018   5     02841      02845
 268    2018‐07‐27_Signed Special Recreation Permit 2018.pdf                                    07272018_Signed Special Recreation Permit 2018                                   2018       07/27/2018   2     02947      02948
 269    Burning Man 2018 SRP Stipulations ‐ SIGNED                                              Burning Man 2018 SRP Stipulations ‐ SIGNED                                       2018       07/27/2018 13      04822      04834
 270    2018 Black Rock Ranger Manual                                                           2018 Black Rock Ranger Manual                                                    2018       08/01/2018 100     01500      01599
 271    2018 Burning Man Ops Plan                                                               2018 Burning Man Ops Plan                                                        2018       08/01/2018 388     01636      02023


                                                                                                                Page 5
                                                       Case 1:19-cv-03729-DLFBLACK
                                                                                Document            23-2 Filed 11/05/20 Page 7 of 8
                                                                                   ROCK CITY LLC v. BERNHARDT et al.
                                                                                            1:19-cv-03729-DLF
                                                                                           Administrative Record




Doc #   File Name/Link                                                            Description                                                         Event Year      Date    Pages Bates Start Bates End   Notes
 272    08‐03‐2018 Field Visit Notes                                              Email re: 8/3/18 field visit                                           2018      08/06/2018   5     00001      00005
 273    Emailchain‐fuel tank question                                             Email chain re: fuel tank                                              2018      08/06/2018   5     06571      06575
 274    BP BM general                                                             Briefing Paper for 2018 Burning Man event                              2018      08/08/2018   4     04446      04449
 275    08‐09‐2018 Email Miers‐Hall                                               Email re: NDEP jurisdiction for tank inspection                        2018      08/09/2018   1     00008      00008
 276    2018‐08‐10 fueltankletter.pdf                                             20180810_fueltankletter                                                2018      08/10/2018   2     02949      02950
 277    Emailchain‐tank letter                                                    Email chain re: fuel tank letter                                       2018      08/10/2018   6     06576      06581
 278    08‐03‐2018 Site Setup Notes                                               Email re: 8/3/18 site setup                                            2018      08/13/2018   2     00006      00007
 331    2018 BLM Burning Man Event Planning TO                                    2018 BLM Burning Man Event Planning TO                                 2018      08/17/2018   1     01600      01600
 279    2018‐08‐17 R.Allen Response Ltr to Mark Hall BLM re Fuel Storage          2018‐08‐17 R.Allen Response Ltr to Mark Hall BLM re Fuel Storage       2018      08/17/2018   3     02951      02953
 280    BRC‐BLM‐USACE‐emails                                                      BRC‐BLM‐USACE‐emails                                                   2018      08/17/2018   8     04807      04814
 281    non‐compliance_fuel                                                       Noncompliance decision ‐ fuel tanks                                    2018      08/22/2018   3     08016      08018
 282    08‐26‐2018 Update re gate closed                                          Update on gate closure                                                 2018      08/26/2018   2     00009      00010
 283    Burning Man Traffic (bmantraffic) _ Twitter                               Burning Man Traffic Twitter feed                                       2018      08/26/2018 18      05178      05195
 284    UPDATE_ Burning Man reopens gate                                          News update: Burning Man reopens gate                                  2018      08/26/2018   3     08635      08637
 285    BRC Daily Report ‐ 8.27.182                                               BRC Daily Report ‐ 8.27.18                                             2018      08/27/2018   2     04718      04719
 286    2018 Suicide Attempt CAD Report                                           2018 Suicide Attempt CAD Report                                        2018      08/28/2018   3     02808      02810
 287    2018 Event BRC purports is 8.28 unreported SA                             CAD info re: sexual assault 8‐28‐2018                                  2018      08/29/2018   2     02776      02777
 288    2018 SA no notification                                                   CAD info re: sexual assault 8‐28‐2018                                  2018      08/29/2018 10      02782      02791
 289    2018‐08‐29 NonCompliance_88NVPhoneNum.pdf                                 08292018_NonCompliance_88NVPhoneNum                                    2018      08/29/2018   2     02954      02955
 290    2018‐08‐29 NonCompliance_TierOneIssue.pdf                                 08292018_NonCompliance_TierOneIssue                                    2018      08/29/2018   3     02956      02958
 291    Noncompliance_population_signed                                           Noncompliance decision ‐ population                                    2018      08/29/2018   5     08019      08023
 292    2018 PCSO Sex Assault notification to BRC                                 PCSO memo to BRC re: Sexual Assault notification                       2018      09/01/2018   1     02778      02778
 293    09‐18‐2018 Email from BRC re Fuel Decision                                Email re: fuel decision                                                2018      09/18/2018   2     00011      00012
 323    Briefing Paper_AAR Procedures                                             Briefing Paper_AAR Procedures                                          2018      10/01/2018   2     04819      04820
 294    BM 2018 OMU Overview                                                      BM 2018 Operational Medical Unit Overview                              2018      10/11/2018   3     04438      04440
 327    2018 BM PMS                                                               PCSO Post Mission Synopsis                                             2018      01/07/2019 35      01601      01635
 339    2019‐02‐06 CoverLetter_CRA_Phase1                                         2019‐02‐06 CoverLetter_CRA_Phase1                                      2019      02/06/2019   2     03422      03423
 340    2019‐02‐06 CRA_Phase1_Agreement                                           2019‐02‐06 CRA_Phase1_Agreement                                        2019      02/06/2019   6     03424      03429
 341    2019‐02‐14 BMtoBLM_CRAPhase1_Agreement                                    2019‐02‐14 BMtoBLM_CRAPhase1_Agreement                                 2019      02/14/2019   6     03430      03435
 342    2019‐02‐14 BMtoBLMLtr_CRAPhase1                                           2019‐02‐14 BMtoBLMLtr_CRAPhase1                                        2019      02/14/2019   2     03436      03437
 295    2019‐02‐22 BMAN ACOE email.pdf                                            Email to ACOE re: 404 Permit                                                     02/23/2019   2     03438      03439
 343    2019‐02‐25 CoverLetter_CRA_SignedPhase1                                   2019‐02‐25 CoverLetter_CRA_SignedPhase1                               2019       02/25/2019   1     03440      03440
 344    2019‐02‐25 CRA_Phase1_Signed                                              2019‐02‐25 CRA_Phase1_Signed                                          2019       02/25/2019   6     03441      03446
 296    Email ‐briefing paper re Crowd RX 2018                                    Email ‐briefing paper re Crowd RX 2018                                2018       03/08/2019   6     06558      06563
 299    AERMOD_Modeling_Report                                                    AERMOD_Modeling_Report                                                           03/15/2019 40      03748      03787
 300    Air_Resources_Baseline_Technical_Report                                   Air_Resources_Baseline_Technical_Report                                          03/15/2019 78      03788      03865
 301    Artificial_Light_at_Night_Assessment                                      Artificial_Light_at_Night_Assessment                                             03/15/2019 64      03866      03929
 302    Assessment_of_Economics,_Social_Values,_and_Environmental_Justice         Assessment_of_Economics,_Social_Values,_and_Environmental_Justice                03/15/2019 98      03930      04027
 303    Biological_Resources_Baseline_Report                                      Biological_Resources_Baseline_Report                                             03/15/2019 86      04110      04195
 297    Burning_Man_Event_SRP‐Draft_EIS_Vol1                                      Burning_Man_Event_SRP‐Draft_EIS_Vol1                                             03/15/2019 166     05196      05361
 298    Burning_Man_Event_SRP‐Draft_EIS_Vol2                                      Burning_Man_Event_SRP‐Draft_EIS_Vol2                                             03/15/2019 206     05362      05567
 304    NASA_Technical_Memorandum                                                 NASA_Technical_Memorandum                                                        03/15/2019 29      07879      07907
 305    Noise_Impact_Assessment                                                   Noise_Impact_Assessment                                                          03/15/2019 96      07920      08015
 306    Post_Event_Inspection_Reports_2014‐2017                                   Post_Event_Inspection_Reports_2014‐2017                                          03/15/2019 82      08051      08132
 307    Public_Health_and_Safety_at_the_Burning_Man_Event                         Public_Health_and_Safety_at_the_Burning_Man_Event                                03/15/2019 26      08141      08166
 309    Public_Scoping_Report                                                     Public_Scoping_Report                                                            03/15/2019 115     08197      08311
 308    Traffic_Analysis                                                          Traffic_Analysis                                                                 03/15/2019 44      08591      08634
 338    2019 MOUs                                                                 2019 MOUs                                                             2019       03/20/2019 52      03367      03418
 330    CRA Close‐out Comparison 2016‐2018                                        CRA Close‐out Comparison 2016‐2018                                    2018       03/28/2019   1     06506      06506
 310    2018 CRA Closeout Misc Receipts 03‐29‐2019                                2018 CRA Closeout ‐ Misc Receipts dated 03‐29‐2019                    2018       03/29/2019 101     02029      02129
 311    2018 CRA Closeout_Gov_t Contracts 03‐29‐2019                              2018 CRA Closeout ‐ Gov't Contracts dated 03‐29‐2019                  2018       03/29/2019 625     02130      02754
 312    2018 CRA Decision Signed 03‐29‐2019                                       2018 CRA Decision Signed 03‐29‐2019                                   2018       03/29/2019 17      02755      02771
 345    2019‐04‐18 planning teamresponse                                          2019‐04‐18 planning teamresponse                                      2019       04/18/2019   6     03447      03452
 346    2019‐04‐18 responsetoMB                                                   2019‐04‐18 responsetoMB                                               2019       04/18/2019   1     03453      03453
 347    2019‐04‐19 responsetoMB                                                   2019‐04‐19 responsetoMB                                               2019       04/19/2019   2     03454      03455
 313    Black_Rock_City_2012_Oil_Drip_Monitoring                                  Black_Rock_City_2012_Oil_Drip_Monitoring                                         05/23/2019   7     04284      04290
 314    Post‐Event_Inspection_Technical_Memorandum                                Post‐Event_Inspection_Technical_Memorandum                                       05/29/2019   5     08133      08137
 315    2019.05.30 BLM Ester McCullough Re Crowd Rx 2018                          BLM Letter Re Crowd Rx 2018                                           2018       05/30/2019   3     03419      03421
 319    Biological_Resources_Baseline_Report_Revised                              Biological_Resources_Baseline_Report_Revised                                     06/14/2019 86      04196      04281
 316    Burning_Man_Event_SRP‐Final_EIS_Vol1                                      Burning_Man_Event_SRP‐Final_EIS_Vol1                                             06/14/2019 174     05568      05741


                                                                                                  Page 6
                                                        Case 1:19-cv-03729-DLFBLACK
                                                                                 Document            23-2 Filed 11/05/20 Page 8 of 8
                                                                                    ROCK CITY LLC v. BERNHARDT et al.
                                                                                             1:19-cv-03729-DLF
                                                                                            Administrative Record




Doc #   File Name/Link                                                             Description                                                       Event Year      Date    Pages Bates Start Bates End   Notes
 317    Burning_Man_Event_SRP‐Final_EIS_Vol2                                       Burning_Man_Event_SRP‐Final_EIS_Vol2                                           06/14/2019 702     05742      06443
 318    Index_for_Final_EIS_Appendix_K                                             Index_for_Final_EIS_Appendix_K                                                 06/14/2019 53      07710      07762
 320    Public_Health_and_Safety_at_the_Burning_Man_Event_Revised                  Public_Health_and_Safety_at_the_Burning_Man_Event_Revised                      06/14/2019 30      08167      08196
 348    2019‐06‐18 MemotoFile_CRA_phase 2 estimates_FINAL                          2019‐06‐18 MemotoFile_CRA_phase 2 estimates_FINAL                   2019       06/18/2019   3     03456      03458
 321    ERRATA‐AppK_Attachment‐1                                                   ERRATA‐AppK_Attachment‐1                                                       06/21/2019 468     06582      07049
 349    2019‐06‐25 CRA Phase 2 Cover Letter & Agrmnt                               2019‐06‐25 CRA Phase 2 Cover Letter & Agrmnt                        2019       06/25/2019   9     03459      03467
 350    2019‐07‐05 questions                                                       2019‐07‐05 questions                                                2019       07/05/2019   2     03468      03469
 352    2019‐07‐09 Email ‐ CM Response to MB                                       2019‐07‐09 Email ‐ CM Response to MB                                2019       07/09/2019   2     03470      03471
 351    2019‐07‐09 Email ‐ Response to MB                                          2019‐07‐09 Email ‐ Response to MB                                   2019       07/09/2019   3     03472      03474
 336    2019 BRC Operations Plan                                                   2019 BRC Operations Plan                                            2019       07/12/2019 302     02959      03260
 353    2019‐07‐12 BMP ltr to BLM regarding CRA Phase 2 Qs                         2019‐07‐12 BMP ltr to BLM regarding CRA Phase 2 Qs                  2019       07/12/2019   1     03475      03475
 322    BLM0018531_Final Signed ROD                                                Final ROD for Burning Man EIS                                                  07/16/2019 18      04375      04392
 354    2019‐07‐17 response letter to July 11 CRA Phase 2                          2019‐07‐17 response letter to July 11 CRA Phase 2                   2019       07/17/2019   2     03476      03477
 332    2018 srp eval                                                              2018 SRP Evaluation                                                 2018       07/23/2019 14      02794      02807
 355    2019‐07‐24 Burning Man SRP & Additional Stipulations Signed                2019‐07‐24 Burning Man SRP & Additional Stipulations Signed         2019       07/24/2019 16      03478      03493
 356    2019‐08‐06 BMP Cover Letter for CRA Phase 2 payment                        2019‐08‐06 BMP Cover Letter for CRA Phase 2 payment                 2019       08/06/2019   1     03494      03494
 337    2019 IAP                                                                   2019 IAP                                                            2019       08/16/2019 106     03261      03366
 357    2019‐08‐19 CRA Phase 2 Letter and Agreement signed                         2019‐08‐19 CRA Phase 2 Letter and Agreement signed                  2019       08/19/2019 10      03495      03504
 358    2019‐08‐20 NVSO Response to BMP letter on ROD                              2019‐08‐20 NVSO Response to BMP letter on ROD                       2019       08/20/2019   2     03505      03506
 359    2019‐08‐22 Signed Tier One Charter BM2019                                  2019‐08‐22 Signed Tier One Charter BM2019                           2019       08/22/2019   3     03507      03509
 360    2019‐08‐23 Email re LE response at 2019 BMAN                               2019‐08‐23 Email re LE response at 2019 BMAN                        2019       08/23/2019   2     03510      03511
 361    2019‐08‐25 Tier 1 Expectations letter                                      2019‐08‐25 Tier 1 Expectations letter                               2019       08/25/2019   2     03512      03513
 362    2019‐09‐03 Daily IC reports 2019 BMAN                                      2019‐09‐03 Daily IC reports 2019 BMAN                               2019       09/03/2019 54      03514      03567
 363    2019‐09‐30 ‐ IBLA 2019‐109 ‐ BLM Answer                                    2019‐09‐30 ‐ IBLA 2019‐109 ‐ BLM Answer                             2018       09/30/2019 64      03568      03631
 364    2019‐10‐24 Indirect rate 2019                                              2019‐10‐24 Indirect rate 2019                                       2019       10/24/2019   3     03632      03634
 380    2019‐11‐22 Email BMP to BLM SRP application                                2019‐11‐22 Email BMP to BLM SRP application                         2020       11/22/2019   6     08698      08703
 372    2019‐12‐10 Burning Man Project Phase I Cost Recovery Letter.pdf            2019‐12‐10 Burning Man Project Phase I Cost Recovery Letter         2020       12/10/2019   8     03635      03642
 381    2019‐12‐12 BMP receives 2020 Phase 1 CRE email                             2019‐12‐12 BMP receives 2020 Phase 1 CRE email                      2020       12/12/2019   1     08704      08704
 382    2019‐12‐20 BMP Re Burning Man 2020 Phase 1 CRE                             2019‐12‐20 BMP Re Burning Man 2020 Phase 1 CRE                      2020       12/20/2019   9     08705      08713
 383    2020‐01‐08 Emails bw BMP and BLM                                           2020‐01‐08 Emails bw BMP and BLM                                    2020       01/08/2020   3     08714      08716
 384    2020‐01‐14 BLM to BMP email for 2020 Phase 1 CRE                           2020‐01‐14 BLM to BMP email for 2020 Phase 1 CRE                    2020       01/14/2020   8     08717      08724
 385    2020‐01‐22 BLM to BMP letter for OSS 2019 Information                      2020‐01‐22 BLM to BMP letter for OSS 2019 Information               2019       01/22/2020   2     08725      08726
 386    2020‐01‐22 BMP to BLM re 2020 Phase 1 CRE                                  2020‐01‐22 BMP to BLM re 2020 Phase 1 CRE                           2020       01/22/2020   7     08727      08733
 387    2020‐01‐22 OSS 2019 Information Request                                    2020‐01‐22 OSS 2019 Information Request                             2020       01/22/2020   2     08734      08735
 388    2020‐01‐31 BLM to BMP Letter notifying 2019 CR delay                       2020‐01‐31 BLM to BMP Letter notifying 2019 CR delay                2019       01/31/2020   1     08736      08736
 389    2020‐01‐31 BLM to BMP notifying 2019 CR delay email                        2020‐01‐31 BLM to BMP notifying 2019 CR delay email                 2019       01/31/2020   1     08737      08737
 365    2020‐02‐13 2019 BM CRA Closeout Decision                                   2020‐02‐13 2019 BM CRA Closeout Decision                            2019       02/13/2020 19      03643      03661
 366    2020‐02‐13 CRA Close‐out Comparison 2016‐2019                              2020‐02‐13 CRA Close‐out Comparison 2016‐2019                                  02/13/2020   2     03662      03663
 371    Breakdown of Cost Changes ‐ 2016‐2019.pdf                                  Breakdown of Cost Changes ‐ 2016‐2019                                          02/13/2020   1     04815      04815
 367    2020‐02‐28 BLM 2019 SRP Evaluation                                         2020‐02‐28 BLM 2019 SRP Evaluation                                  2019       02/28/2020   7     03664      03670
 368    2020‐02‐28 FINAL 2019 After Action Review for BMP                          2020‐02‐28 FINAL 2019 After Action Review for BMP                   2019       02/28/2020 14      03671      03684
 373    2020‐03‐09 Phase 1 Cost Recovery Agreement Cover Letter.pdf                2020‐03‐09 Phase 1 Cost Recovery Agreement Cover Letter             2020       03/09/2020   2     03685      03686
 374    2020‐03‐10 Cost Recovery Agreement Signed FINAL.pdf                        2020‐03‐10 Cost Recovery Agreement Signed FINAL                     2020       03/10/2020   8     03687      03694
 375    2020‐03‐11 BLM ltr to BMP signed CRA and Receipt for 2020.pdf              2020‐03‐11 BLM ltr to BMP signed CRA and Receipt for 2020           2020       03/11/2020   1     03695      03695
 390    2020‐03‐23 BMPs COVID 19 Update                                            2020‐03‐23 BMPs COVID 19 Update                                     2020       03/23/2020   2     08738      08739
 391    2020‐03‐30 BMP postpones ticket sale                                       2020‐03‐30 BMP postpones ticket sale                                2020       03/30/2020   1     08740      08740
 376    2020‐04‐16 BMP 2020 Cancellation.pdf                                       2020‐04‐16 BMP 2020 Cancellation                                    2020       04/16/2020   2     03696      03697
 392    2020‐04‐17 Re 2019 Refund EFT Documents                                    2020‐04‐17 Re 2019 Refund EFT Documents                             2020       04/17/2020   2     08741      08742
 369    2020‐04‐21 BMP Response to BLM 2019 SRP Evaluation                         2020‐04‐21 BMP Response to BLM 2019 SRP Evaluation                  2019       04/21/2020   6     03698      03703
 370    2020‐04‐23 BLM Response to 2019 SRP Evaluation_signed                      2020‐04‐23 BLM Response to 2019 SRP Evaluation_signed               2019       04/23/2020   1                         Protected
 393    2020‐04‐28 Email Burning Man Cost Recovery Refunds                         2020‐04‐28 Email Burning Man Cost Recovery Refunds                  2020       04/28/2020   4     08743      08746
 394    2020‐05‐05 Re 2020 Cost Recoverty ‐ Partial Refund                         2020‐05‐05 Re 2020 Cost Recoverty ‐ Partial Refund                  2020       05/05/2020   3     08747      08749
 377    2020‐05‐18 2020 BM CRA Closeout Decision Letter.pdf                        2020‐05‐18 2020 BM CRA Closeout Decision Letter                     2020       05/18/2020   5     03704      03708
 378    2020‐05‐18 Email Replyto BMP Update requested Re_ Burning Man.pdf          2020‐05‐18 Email Replyto BMP Update requested Re_ Burning Man       2020       05/18/2020   8     03709      03716
 395    2020‐05‐21 Email Re BMP Refund 2019 and Round One 2020 Check In            2020‐05‐21 Email Re BMP Refund 2019 and Round One 2020 Check In                05/21/2020   1     08750      08750
 396    2020‐06‐04 Email Re Update requested Re Burning Man CR Refunds             2020‐06‐04 Email Re Update requested Re Burning Man CR Refunds                 06/04/2020 11      08751      08761
 379    2020‐06‐12 EIS Decision Letter CRA Closeout.pdf                            2020‐06‐12 EIS Decision Letter CRA Closeout                                    06/12/2020 25      03717      03741




                                                                                                   Page 7
